                Case 2:19-cr-00112-RAJ Document 41 Filed 04/30/21 Page 1 of 2




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT FOR THE
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                       NO. CR19-112RAJ
11                              Plaintiff
12                                                    ORDER TO SEAL
13                        v.
14    JESUS HERNANDEZ,
15
                                Defendant.
16
17           Having read the Government’s Motion to Seal and because of the sensitive
18 information contained within the Government’s Sentencing Memorandum;
19 //
20 //
21 //
22
23
24
25
26
27
28                                                                       UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Order to Seal                                                        SEATTLE, WASHINGTON 98101
     U.S. v. Jesus Hernandez; CR19-112 - 1                                      (206) 553-7970
                Case 2:19-cr-00112-RAJ Document 41 Filed 04/30/21 Page 2 of 2




 1           It is hereby ORDERED that the Government’s Sentencing Memorandum shall
 2 remain sealed.
 3
 4
 5           DATED this 30th day of April, 2021.
 6
 7
 8
 9
                                                   A
                                                   RICHARD A. JONES
                                                   United States District Judge
10
11
12 Presented by:
13
   S/ Nicholas Manheim
14 NICHOLAS MANHEIM
   Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                     UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     Order to Seal                                                      SEATTLE, WASHINGTON 98101
     U.S. v. Jesus Hernandez; CR19-112 - 2                                    (206) 553-7970
